Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder
Claims 1, 8, 9, 11, 12 and 14-15 are allowable. Claims 13 and 16-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions, as set forth in the Office action mailed on 12/27/21, is hereby withdrawn and claims 13 and 16-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1. (currently amended) A flexible antenna structure, comprising: 
a flexible printed circuit board; 
a mm-Wave antenna disposed on the flexible printed circuit board and conformal with the flexible printed circuit board; 

wherein the flexible printed circuit board comprises a first surface and a second surface located on a side opposite to the first surface, 
the non-mm-Wave antenna comprises a first non-mm-Wave antenna unit and a second non-mm-Wave antenna unit; the first non-mm-Wave antenna unit and the mm-Wave antenna are disposed on the first surface and are independent of each other by a distance; and the second non-mm-Wave antenna unit is disposed on the second surface.

15. (currently amended) A flexible antenna structure, comprising:
a flexible printed circuit board; 
a mm-Wave antenna disposed on the flexible printed circuit board and conformal with the flexible printed circuit board; 
a non-mm-Wave antenna disposed on the flexible printed circuit board and conformal with the flexible printed circuit board,
 wherein the flexible printed circuit board comprises a first surface and a second surface located on a side opposite to the first surface, 
the non-mm-Wave antenna comprises a first non-mm-Wave antenna unit and a second non-mm-Wave antenna; the mm-Wave antenna is disposed on the first surface; and the first non-mm-Wave antenna unit and the second non-mm-Wave antenna unit are independent of each other and are disposed on the second surface at an interval.

12, wherein the flexible antenna structure further comprises a second conductive layer which is disposed on the second surface and used for being grounded.

Examiner’s Statement of Reasons for Allowance
Claims 1, 8-9 and 11-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “the non-mm-Wave antenna comprises a first non-mm-Wave antenna unit and a second non-mm-Wave antenna unit; the first non-mm-Wave antenna unit and the mm-Wave antenna are disposed on the first surface and are independent of each other by a distance; and the second non-mm-Wave antenna unit is disposed on the second surface.” 
Claims 8, 9, 11-14 and 16-20 depend therefrom.
Regarding independent claim 15, patentability exists, at least in part, with the claimed features of “the non-mm-Wave antenna comprises a first non-mm-Wave antenna unit and a second non-mm-Wave antenna; the mm-Wave antenna is disposed on the first surface; and the first non-mm-Wave antenna unit and the second non-mm-Wave antenna unit are independent of each other and are disposed on the second surface at an interval.”
The prior art of record, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN Z ISLAM/Primary Examiner, Art Unit 2845